     Case 3:20-cv-01948-H-JLB Document 11 Filed 12/10/20 PageID.333 Page 1 of 7



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                          UNITED STATES DISTRICT COURT
13                        SOUTHERN DISTRICT OF CALIFORNIA
14
15   TURNER GREENBERG LLC,                               Case No.: 3:20-cv-01948-H-JLB
16                                      Plaintiff,
                                                         ORDER DENYING DEFENDANT
17   v.                                                  OHIO SECURITY INSURANCE
     LIBERTY MUTUAL INSURANCE                            COMPANY’S MOTION TO DISMISS
18
     COMPANY, et al.
19                                                       [Doc. No. 7.]
                                      Defendant.
20
21         On October 27, 2020, Plaintiff Turner Greenberg LLC filed the operative complaint
22   against Defendant Ohio Security Insurance Company, alleging causes of action for breach
23   of contract and breach of the implied covenant of good faith and fair dealing. (Doc. No. 6.)
24   On November 10, 2020, Defendant filed a motion to dismiss Plaintiff’s complaint for
25   failure to state a claim. (Doc. No. 7.) On November 30, 2020, Plaintiff filed its opposition.
26   (Doc. No. 8.) On December 7, 2020, Defendant filed its reply. (Doc. No. 9.) On
27   December 7, 2020, the Court took the matter under submission. (Doc. No. 10.) For the
28   reasons that follow, the Court denies Defendant’s motion to dismiss.

                                                     1
                                                                                 3:20-cv-01948-H-JLB
      Case 3:20-cv-01948-H-JLB Document 11 Filed 12/10/20 PageID.334 Page 2 of 7



 1                                          Background
 2         The following facts are taken from Plaintiff’s First Amended Complaint (“FAC”).
 3   (Doc. No. 6.) Plaintiff owned commercial property located at 1835 Imperial Avenue, San
 4   Diego, CA 92102 (the “Property”). (Id. ¶ 12.) Plaintiff insured the Property under a policy
 5   issued by Defendant Ohio Security (the “Policy”). (Id. ¶ 7.) On February 14, 2018, Plaintiff
 6   leased the Property to a commercial tenant. (Id. ¶ 12.) In November 2018, Plaintiff’s tenant
 7   defaulted on the lease and abandoned the property. (Id. ¶ 13.) Plaintiff alleges the tenant
 8   “gutted the property leaving it in an untenantable condition,” resulting in property damage
 9   in excess of $185,000. (Id.) Plaintiff submitted a claim to Defendant in January 2019. (Id.
10   ¶ 14.) In February 2019, Defendant notified Plaintiff it would provide coverage of
11   $2,119.95 for part of the damage but denied coverage for the remainder of the claim. (Id.)
12   Defendant affirmed its coverage denial in March 2019. (Id.) Plaintiff claims it was then
13   forced to sell the Property at a substantial loss. (Id.) Plaintiff alleges Defendant was
14   obligated to compensate Plaintiff for the property damage under the terms of the Policy.
15   (Id. ¶ 17.) On October 27, 2020, Plaintiff filed the operative complaint seeking damages
16   from Defendant for (1) breach of contract and (2) breach of the implied covenant of good
17   faith and fair dealing. (Id. ¶¶ 16–27.) By the present motion, Defendant moves pursuant to
18   Federal Rule of Civil Procedure 12(b)(6) to dismiss the complaint for failure to state a
19   claim upon which relief can be granted. (Doc. No. 7 at 1–2.)
20                                           Discussion
21   I.    Legal Standards
22         A defendant may move to dismiss a complaint for failing to state a claim upon which
23   relief can be granted under Federal Rule of Civil Procedure 12(b)(6). See Conservation
24   Force v. Salazar, 646 F.3d 1240, 1241 (9th Cir. 2011). Federal Rule of Civil Procedure
25   8(a)(2) requires that a pleading stating a claim for relief containing “a short and plain
26   statement of the claim showing that the pleader is entitled to relief.” The function of this
27   pleading requirement is to “give the defendant fair notice of what the . . . claim is and the
28   grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

                                                   2
                                                                                 3:20-cv-01948-H-JLB
      Case 3:20-cv-01948-H-JLB Document 11 Filed 12/10/20 PageID.335 Page 3 of 7



 1   “Dismissal under Rule 12(b)(6) is appropriate only where the complaint lacks a cognizable
 2   legal theory or sufficient facts to support a cognizable legal theory.” Mendiondo v.
 3   Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008). To survive a 12(b)(6)
 4   motion, a plaintiff must plead “enough facts to state a claim to relief that is plausible on its
 5   face.” Twombly, 550 U.S. at 570. A claim is facially plausible when a plaintiff pleads
 6   “factual content that allows the court to draw the reasonable inference that the defendant is
 7   liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In
 8   reviewing the plausibility of a complaint, courts “accept factual allegations in the complaint
 9   as true and construe the pleadings in the light most favorable to the nonmoving party.”
10   Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008).
11   Nonetheless, courts do not “accept as true allegations that are merely conclusory,
12   unwarranted deductions of fact, or unreasonable inferences.” In re Gilead Scis. Secs. Litig.,
13   536 F.3d 1049, 1055 (9th Cir. 2008) (quoting Sprewell v. Golden State Warriors, 266 F.3d
14   979, 988 (9th Cir. 2001)).
15          “Generally, district courts may not consider material outside the pleadings when
16   assessing the sufficiency of a complaint under Rule 12(b)(6) of the Federal Rules of Civil
17   Procedure.” Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 998 (9th Cir. 2018) (citing
18   Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001). Courts “may, however,
19   consider materials that are submitted with and attached to the Complaint.” United States v.
20   Corinthian Colleges, 655 F.3d 984, 999 (9th Cir. 2011) (citing Lee, 250 F.3d at 688); see
21   In re NVIDIA Corp. Sec. Litig., 768 F.3d 1046, 1051 (9th Cir. 2014) (“In reviewing the
22   sufficiency of a complaint, [courts] limit [them]selves to the complaint itself and its
23   attached exhibits, documents incorporated by reference, and matters properly subject to
24   judicial notice.”).
25          Where a motion to dismiss is granted, “leave to amend should be granted ‘unless the
26   court determines that the allegation of other facts consistent with the challenged pleading
27   could not possibly cure the deficiency.’” DeSoto v. Yellow Freight Sys., Inc., 957 F.2d
28   655, 658 (9th Cir. 1992) (quoting Schreiber Distrib. Co. v. Serv-Well Furniture Co., 806

                                                    3
                                                                                   3:20-cv-01948-H-JLB
         Case 3:20-cv-01948-H-JLB Document 11 Filed 12/10/20 PageID.336 Page 4 of 7



 1   F.2d 1393, 1401 (9th Cir. 1986)). In other words, where leave to amend would be futile,
 2   the Court may deny leave to amend. See DeSoto, 957 F.2d at 658.
 3   II.     Analysis
 4           Defendant contends that Plaintiff has failed to state a breach of contract claim against
 5   it because the Policy allegedly excludes coverage of Plaintiff’s claim as a matter of law.
 6   (Doc. No. 7 at 6.) It argues that as a result, its denial of Plaintiff’s claim cannot constitute
 7   a breach of the Policy, and Plaintiff’s complaint must be dismissed. (Id.) Plaintiff argues it
 8   has pled sufficient allegations to state claims for breach of contract and breach of the
 9   implied covenant of good faith and fair dealing against Defendant. (Doc. No. 8 at 5.) The
10   Court agrees with Plaintiff.
11           Plaintiff attached the Policy to its FAC; thus, for purposes of this motion, the Court
12   may consider its provisions. See Lee, 250 F.3d at 688. The Policy provides coverage
13   relevant to the case at hand under a “Building and Personal Property Coverage Form,”
14   which states: “We will pay for direct physical loss of or damage to Covered Property at the
15   premises described in the Declarations caused by or resulting from any Covered Cause of
16   Loss.” (Doc. No. 6 Ex. A at 55.) “Covered Causes of Loss means Risks Of Direct Physical
17   Loss unless the loss is . . . Excluded in Section B., Exclusions.” (Id. at 76.) The Exclusions
18   section states: “We will not pay for loss or damage caused by or resulting from any of the
19   following . . . Dishonest or criminal act by you, . . . or anyone to whom you entrust the
20   property for any purpose.” (Id. at 77–78.) The applicability of the final provision – the
21   “Entrustment Exclusion” – to Plaintiff’s claim is the subject of the parties’ current dispute.1
22
23
     1
24           The Court notes that Defendant raises an additional argument regarding the “Inadequate
     Renovation Exclusion” provision in its reply brief. (Doc. No. 9 at 7–10.) While the provision was quoted
25   in its motion to dismiss, Defendant did not make any arguments regarding its applicability to Plaintiff’s
     claim in its motion. Plaintiff makes preemptive arguments regarding the provision in its opposition, (Doc.
26   No. 8 at 11–14), but did not have the opportunity to address Defendant’s actual arguments. Therefore, the
     Court declines to consider the argument regarding the Inadequate Renovation Exclusion, “as it is improper
27   for a party to raise a new argument in a reply brief.” United States v. Boyce, 148 F. Supp. 2d 1069, 1085
28   (S.D. Cal. 2001); see United States v. Bohn, 956 F.2d 208, 209 (9th Cir. 1992) (noting that courts generally
     decline to consider arguments raised for the first time in a reply brief).

                                                          4
                                                                                             3:20-cv-01948-H-JLB
     Case 3:20-cv-01948-H-JLB Document 11 Filed 12/10/20 PageID.337 Page 5 of 7



 1         Defendant argues that the Entrustment Exclusion unambiguously states that losses
 2   or damages resulting from dishonest or criminal acts by Plaintiff or anyone to whom
 3   Plaintiff entrusted the Property are not covered. (Doc. No. 7 at 6–7.) It argues that the
 4   damage to the Property resulted from Plaintiff’s tenant’s “vandalism,” which it alleges
 5   constitutes a criminal act by someone to whom Plaintiff entrusted the Property. (Id.)
 6   Plaintiff disputes that the Entrustment Exclusion applies to its claim. (Doc. No. 8 at 7–8.)
 7   It disputes Defendant’s assertion that the damage to the Property resulted from an act of
 8   vandalism, or any type of “dishonest or criminal act” by its tenant. (Id.) It argues that the
 9   complaint’s allegation regarding the damage to the Property merely states that “without
10   Plaintiff’s knowledge or consent, Plaintiff’s tenant gutted the property leaving it in an
11   untenantable condition.” (Doc. No. 6 ¶ 13.) It argues there are no allegations in the
12   complaint suggesting that the “gutting” was an act of vandalism. (Doc. No. 8 at 7–8.)
13         The Court concludes that Plaintiff has stated a claim sufficient to survive the instant
14   motion to dismiss. Plaintiff has alleged facts that, if true, plausibly show that its tenant
15   caused damage to the Property in a manner that may not constitute a criminal or dishonest
16   act, and therefore its claim may not be excluded from coverage by the Entrustment
17   Exclusion. See Iqbal, 556 U.S. at 678. Defendant may disagree with Plaintiff’s
18   characterization of the tenant’s damage to the Property, but the Court cannot properly
19   resolve a factual dispute about the nature of the tenant’s actions in a Rule 12(b)(6) motion
20   to dismiss. See Gooden v. Suntrust Mortg., Inc., No. 2:11-CV-02595-JAM, 2012 WL
21   996513, at *4 (E.D. Cal. Mar. 23, 2012).
22         Defendant refers the Court to substantial caselaw supporting the proposition that acts
23   of vandalism are commonly found to be excluded as a matter of law under Entrustment
24   Exclusion insurance provisions, as well as to several cases it claims are factually analogous
25   to the case at hand. (Doc. No. 7 at 6–11.) This is premature; while it is true that
26   “[i]nterpretation of an insurance policy is a question of law for the court,” Powerine Oil
27   Co., Inc. v. Superior Court, 118 P.3d 589, 597 (Cal. 2005), the Court cannot determine
28   whether certain activities are excluded from insurance coverage as a matter of law without

                                                   5
                                                                                 3:20-cv-01948-H-JLB
         Case 3:20-cv-01948-H-JLB Document 11 Filed 12/10/20 PageID.338 Page 6 of 7



 1   first knowing the nature and factual circumstances of those activities. And the purportedly
 2   analogous cases Defendant relies upon are inapposite to the current motion to dismiss, as
 3   they were decided at the summary judgment stage, with the benefit of a developed
 4   evidentiary record. See Yahoo Ctr. v. Liberty Mut. Ins. Co., No. 2:16-CV-01397-SVW-
 5   SS, 2016 WL 9138061, at *1 (C.D. Cal. June 16, 2016); Bita Trading, Inc. v. Nationwide
 6   Mut. Ins. Co., No. 13CV1548 JM WVG, 2015 WL 433557, at *1 (S.D. Cal. Feb. 3, 2015);
 7   Su v. v. New Century Ins. Servs., Inc., No. CV 12-03894 DDP SSX, 2013 WL 5775160,
 8   at *1 (C.D. Cal. Oct. 25, 2013).
 9           In sum, the Court considers the disputed issues to be better suited for disposition on
10   a motion for summary judgment, after the circumstances of the damage to the Property and
11   other relevant facts have been more completely developed. For now, Plaintiff has
12   sufficiently pled a claim against Defendant for breach of contract for allegedly failing to
13   provide the insurance coverage required by the Policy. 2
14   ///
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25
26   2
             Regarding Plaintiff’s claim for breach of the implied covenant of good faith and fair dealing,
     Defendant solely argues that Plaintiff’s alleged inability to establish a breach of contract forecloses any
27   finding of insurance bad faith. (Doc. No. 7 at 11–12.) Because the Court concludes Plaintiff has
28   sufficiently stated a breach of contract claim, it denies Defendant’s motion to dismiss Plaintiff’s bad faith
     claim.

                                                          6
                                                                                              3:20-cv-01948-H-JLB
      Case 3:20-cv-01948-H-JLB Document 11 Filed 12/10/20 PageID.339 Page 7 of 7



 1                                           Conclusion
 2         For the reasons stated above, the Court denies Defendant’s motion to dismiss in its
 3   entirety. In its opposition to the motion to dismiss, Plaintiff requests leave to amend its
 4   complaint to provide additional allegations regarding the nature of the tenant’s damage to
 5   the Property. (Doc. No. 8 at 15.) As the Court has denied the motion to dismiss, Plaintiff
 6   does not need to file an amended complaint at this time, but the Court grants it leave to file
 7   an amended complaint if it so desires. If Plaintiff wishes to file an amended complaint, it
 8   must do so within twenty-one (21) days of the date on which this Order is electronically
 9   docketed. If Plaintiff files an amended complaint, Defendant must answer or otherwise
10   respond to the amended complaint within twenty-one (21) days of its filing. If Plaintiff
11   does not file an amended complaint, Defendant must answer or otherwise respond to the
12   present complaint within thirty (30) days of the date on which this Order is electronically
13   docketed.
14         IT IS SO ORDERED.
15   DATED: December 10, 2020
16
                                                   MARILYN L. HUFF, District Judge
17
                                                   UNITED STATES DISTRICT COURT
18
19
20
21
22
23
24
25
26
27
28

                                                   7
                                                                                  3:20-cv-01948-H-JLB
